Exhibit 10.2

 

FAIRPOINT COMMUNICATIONS, INC.

PERFORMANCE UNIT AWARD AGREEMENT

FOR PERFORMANCE PERIOD

BEGINNING JANUARY 1, 2009 THROUGH DECEMBER 31, 2011

 

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made and entered into
this          day of             , 2009, by and between FairPoint
Communications, Inc. (the “Company”) and «Name» (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) desires to award the Participant Performance Units under the
Company’s 2008 Long Term Incentive Plan (the “Plan”) for the Performance Period
beginning January 1, 2009 and ending December 31, 2011 (the “Performance
Period”); and

 

WHEREAS, the Company and the Participant desire to enter into a written
agreement that sets forth the terms and provisions of the Participant’s
Performance Unit award.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Company and the Participant hereby agree as follows:

 

1.                                       The Participant acknowledges that the
Performance Unit award is governed by this Agreement and the terms of the Plan. 
The terms of the Plan are incorporated into this Agreement in their entirety and
made a part hereof by reference.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings set forth in the Plan.  In the event
of any conflict between the terms of the Plan and this Agreement, the terms of
the Plan shall govern and control.

 

2.                                       The Participant is awarded a target
award of «Target Award» Performance Units.  The actual number of Performance
Units earned by the Participant for the Performance Period shall be determined
in accordance with the Plan and this Agreement.

 

3.                                       The number of Performance Units earned
by the Participant shall be based on the levels of performance achieved during
the Performance Period as set forth on Exhibit A attached hereto.  The
performance levels achieved for the Performance Period (Threshold, Target or
Maximum) and the number of Performance Units earned by the Participant shall be
determined by the Committee following the expiration of the Performance Period.

 

4.                                       Except as provided in Paragraph 5
below, one Share of the Company’s Common Stock will be distributed to the
Participant for each whole Performance Unit earned by the Participant. 
Dividends on the Shares underlying the Performance Units will not accrue or be
paid during the Performance Period.

 

5.                                       Any Shares to be distributed in respect
of the Performance Units earned by the Participant will be delivered to the
Participant as soon as practicable after December 31, 2011,

 

--------------------------------------------------------------------------------


 

but no later than March 15, 2012 (the date Shares are delivered, the “Payment
Date”).  If the Participant’s employment with the Company terminates prior to
the Payment Date for any reason other than the Participant’s death, Disability
or Normal Retirement, the Participant shall forfeit the Performance Units and
any Shares distributable in respect of such Performance Units.  If a
Participant’s employment with the Company terminates during the Performance
Period due to the Participant’s death, Disability or Normal Retirement, the
Performance Units awarded to the Participant shall remain outstanding and earned
by the Participant as set forth in Exhibit A attached hereto; provided, however,
the number of Shares to be distributed to the Participant in respect of the
Performance Units earned by the Participant will be determined by multiplying
such number of earned Performance Units by a fraction, the numerator of which is
the number of completed calendar months during the Performance Period that the
Participant was employed, and the denominator of which is the total number of
calendar months in the Performance Period.

 

6.                                       In the event a Change in Control occurs
before the end of the Performance Period, Shares for one hundred percent (100%)
of the Performance Units awarded to the Participant hereunder shall be
distributed to the Participant at the Target Performance (as defined in
Exhibit A) level without any adjustment for the levels of performance actually
achieved during the Performance Period prior to or after the Change in Control. 
Any Shares to be distributed in respect of the Performance Units earned by the
Participant upon a Change in Control will be delivered to the Participant
immediately prior to the Change in Control.

 

7.                                       Unless otherwise elected by the
Participant in accordance with procedures adopted by the Committee, the Company
shall deduct from any Shares otherwise distributable to the Participant that
number of Shares having a value equal to the amount of any taxes required by law
to be withheld from awards made under the Plan.

 

8.                                       Participants may elect, by entering
into a Deferral Agreement with the Company, to defer delivery of all (or any
portion) of the Shares otherwise payable to the Participant in respect of the
Performance Units earned by the Participant.  To be effective, the Participant
must complete and return the Deferral Agreement to the Company in accordance
with procedures established by the Committee.

 

9.                                       The Performance Units awarded hereunder
to the Participant shall not entitle the Participant to any rights as a
shareholder of the Company.

 

10.                                 The Participant’s award under this Agreement
and the Plan may not be assigned or alienated.  Subject to any limitations under
the Plan on transferability, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.  Neither the Plan, nor this Agreement, nor any
action taken under the Plan or this Agreement shall be construed as giving to
the Participant the right to be retained in the employ of the Company.

 

11.                                 Any distribution of Shares may be delayed
until the requirements of any applicable laws or regulations or any stock
exchange requirements are satisfied.  The Shares distributed to the Participant
shall be subject to such restrictions and conditions on disposition as counsel
for the Company shall determine to be desirable or necessary under applicable
law.

 

2

--------------------------------------------------------------------------------


 

12.                                 The Participant may designate a beneficiary
or beneficiaries to receive all or part of the Shares to be distributed to the
Participant under this Award Agreement in the event of the Participant’s death. 
If no beneficiary is designated, such Shares shall be paid to the estate of the
Participant.

 

13.                                 This Agreement and the Plan constitute the
entire understanding of the parties with respect to the award of Performance
Units to the Participant for the Performance Period.  Except with respect to
modifications of the Plan as provided therein, this Agreement can be amended
only in writing executed by the Participant and a duly authorized officer of the
Company.

 

14.                                 This Agreement shall be governed by the laws
of the State of Delaware to the extent not preempted by applicable federal law.

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed in duplicate as of the date first above written.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Eugene B. Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

PARTICIPANT

 

 

 

 

 

«Name»

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE CRITERIA

FOR THE

PERFORMANCE PERIOD BEGINNING JANUARY 1, 2009 AND ENDING DECEMBER 31, 2011

 

Definitions:

 

“Adjusted EBITDA” means the Company’s consolidated net income (including
distributions from investments) plus (a) the following to the extent deducted
from consolidated net income: provision for income taxes, consolidated interest
expense, depreciation, amortization, losses on sales of assets and other
extraordinary losses, certain one-time charges recorded as operating expenses
related to the transactions contemplated by the merger agreement, non-cash
retirement expenses, expenses incurred under the Transition Services Agreement
and certain other non-cash charges to the extent such charges will not require
cash payment in the future, and minus (b) gains on sales of assets and other
extraordinary gains and all non-cash items increasing consolidated net income.

 

“Maximum Performance” means:

 

(a)                                  for the Total Shareholder Return
performance measure, the Company’s Total Shareholder Return for the Performance
Period is greater than or equal to the Total Shareholder Return of 60% of the
companies comprising the Telecommunications Peer Group.

 

(b)                                 for the Adjusted EBITDA performance measure,
the Company’s Adjusted EBITDA for the Performance Period exceeds the Target
Adjusted EBITDA by 5% or more.

 

“Target Adjusted EBITDA” means cumulative, aggregate Adjusted EBITDA for the
Performance Period of $               .

 

“Target Performance” means:

 

(a)                                  for the Total Shareholder Return
performance measure, the Company’s Total Shareholder Return for the Performance
Period is greater than or equal to the Total Shareholder Return of 40% of the
companies comprising the Telecommunications Peer Group; and

 

(b)                                 for the Adjusted EBITDA performance measure,
the Company’s Adjusted EBITDA for the Performance Period equals the Target
Adjusted EBITDA.

 

“Telecommunications Peer Group” means all of the companies included in the Dow
Jones Telecommunication Index on both the first and last day of the Performance
Period.

 

“Threshold Performance” means:

 

--------------------------------------------------------------------------------


 

(a)                                  for the Total Shareholder Return
performance measure, the Company’s Total Shareholder Return for the Performance
Period is greater than or equal to the Total Shareholder Return of 20% of the
companies comprising the Telecommunications Peer Group; and

 

(b)                                 for the Adjusted EBITDA performance measure,
the Company’s Adjusted EBITDA for the Performance Period equals at least 95% of
the Target Adjusted EBITDA.

 

“Total Shareholder Return” means, with respect to a company for the Performance
Period, the percentage determined by dividing the sum of Amount A plus Amount B
by Amount C where:

 

Amount A is (i) the average of the closing prices for one share of such
company’s common stock during the 30 days trading period immediately preceding
the expiration of the Performance Period minus (ii) the average of the closing
prices for one share of such stock during the 30 day trading period immediately
preceding the beginning of the Performance Period.

 

Amount B is (i) the number of shares of such company’s common stock that would
have been purchased during the Performance Period if all dividends paid during
the Performance Period had been reinvested in such stock multiplied by (ii) the
average of the closing prices for one share of such company’s common stock
during the 30 days trading period immediately preceding the expiration of the
Performance Period.

 

Amount C is the average of the closing prices for one share of such company’s
common stock during the 30 days trading period immediately preceding the
beginning of the Performance Period.

 

Performance Measures:

 

Adjusted EBITDA.  The Company’s Adjusted EBITDA for the Performance Period will
determine the extent to which 50% of the target number of Performance Units are
earned.

 

Adjusted EBITDA for the
Performance Period

 

Percentage of Target Performance Units
Earned Based on Adjusted EBITDA

 

Below Threshold Performance

 

0

%

Threshold Performance

 

40

%

Target Performance

 

100

%

Maximum Performance or Above

 

200

%

 

The percentage of target Performance Units earned for Adjusted EBITDA between
Threshold Performance (40%) and Maximum Performance (200%) will be determined by
linear interpolation.

 

--------------------------------------------------------------------------------


 

Total Shareholder Return.  The Company’s Total Shareholder Return for the
Performance Period will determine the extent to which the remaining 50% of the
target number of Performance Units are earned.

 

Company’s Total Shareholder
Return

 

Percentage of Target Performance Units
Earned Based on Total Shareholder Return

 

Below Threshold Performance

 

0

%

Threshold Performance

 

40

%

Target Performance

 

100

%

Maximum Performance or Above

 

200

%

 

The percentage of target Performance Units earned for Total Shareholder Return
between Threshold Performance (40%) and Maximum Performance (200%) will be
determined by linear interpolation.

 

--------------------------------------------------------------------------------